November 02, 2007


Mr. Richard P. Hogan Jr.
Hogan & Hogan, L.L.P.
Two Houston Center
909 Fannin, Suite 2700
Houston, TX 77010
Ms. Sonia I. Lopez
Law Offices of Ramon Garcia
222 W. University Dr.
Edinburg, TX 78539

RE:   Case Number:  06-0575
      Court of Appeals Number:  13-04-00269-CV
      Trial Court Number:  C-1297-01-F

Style:      KNAPP MEDICAL CENTER
      v.
      JAVIER E. DE LA GARZA, AND JAVIER E. DE LA GARZA, M.D., P.A.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn|
|   |                 |
|   |Mr. Omar Guerrero|
|   |                 |
|   |Mr. Kevin H.     |
|   |Dubose           |